Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 05-2423

                             MAC S. HUDSON,

                        Plaintiff, Appellant,

                                     v.

                        PAUL DIPAOLO, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]


                                  Before

                       Boudin, Chief Judge,
              Torruella and Howard, Circuit Judges.



     Mac Hudson on brief pro se.
     Stephen G. Dietrick, Deputy General Counsel, and Nancy
Ankers White, Special Assistant Attorney General, on brief for
appellees.


                              May 12, 2006
          Per Curiam. Appellant, a prison inmate acting pro se,

challenges the district court's denial of his motion for leave to

file a late notice of appeal from the judgment entered in favor of

defendants in his civil rights action filed under 42 U.S.C. 1983.

We review the denial of a motion for leave to file a late notice of

appeal for abuse of discretion.   See Mirpuri v. Act Mfg., Inc., 212

F.3d 624, 627 (1st Cir. 2000).

          Appellant argues that he was unable to file a timely

appeal because he did not receive notice of the final judgment

entered April 1, 2003, until August 2005.     Where a party has not

received notice of the entry of a judgment, the thirty-day appeal

period provided in Fed. R. App. P. 4(a)(1)(A) may be re-opened for

a fourteen-day period, but only when the motion to reopen "is filed

within 180 days after the judgment or order is entered or within 7

days after the moving party receives notice . . . [of entry],

whichever is earlier; and . . . the court finds that no party would

be prejudiced." Fed. R. App. P. 4(a)(6). Since appellant's motion

was filed well beyond the 180-day period in which a motion to

reopen would have been permitted, this exception is of no help to

him.

          To the extent appellant suggests that the district

court should have entered his motion to reopen nunc pro tunc, his

argument is unavailing because, even assuming, arguendo, that the




                                 -2-
district court had authority to follow such a procedure, it did

not abuse its discretion in declining to do so given its finding

that appellant had failed to fulfill his duty to diligently

monitor the docket.    See Mirpuri, 212 F.3d at 631; Witty v.

Dukakis, 3 F.3d 517, 520 (1st Cir. 1993).   See also Fed. R. Civ.

P. 77(d) ("[l]ack of notice of the entry by the clerk does not

affect the time to appeal or relieve or authorize the court to

relieve a party for failure to appeal within the time allowed").

          Affirmed.   See 1st Cir. Loc. R. 27(c).




                               -3-